184 F.2d 575
George STEFANELLI, Appellant,v.Duane E. MINARD, Jr., Prosecutor for Essex County, NewJersey, et al.Jerry MALANGA, Joseph Maglione and Frank D'Innocenzio, Appellants,v.Duane E. MINARD, Jr., Prosecutor for Essex County, New Jersey, et al.
Nos. 10211, 10212.
United States Court of Appeals, Third Circuit.
Argued Oct. 19, 1950.Decided Oct. 31, 1950.

Anthony A. Calandra, Newark, N.J., for appellants.
C. William Caruso, Newark, N.J., for Minard.
Vincent J. Casale, Newark, N.J., (Charles Handler, Newark, N.J., on the brief), for other appellees.
Before BIGGS, Chief Judge, and KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
The appeals in the instant cases are without merit.  Every question here raised by the appellants can be asserted by them in the New Jersey State cOurts and the way to the Supreme Court of the United States lies open.  Federal courts should not enjoin criminal proceedings in state courts save in exceptional cases to prevent irreparable injury which is clear and imminent.  Douglas v. City of Jeannette, 319 U.S. 157, 63 S. Ct. 877, 87 L. Ed. 1324.  As to the application of the principles of the Fourth Amendment to the cases at bar see Wolf v. People of State of Colorado, 338 U.S. 25, 69 S. Ct. 1359, 93 L. Ed. 1782.  The judgments will be affirmed.